DETAILED CORRESPONDENCE
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2020 has been entered.
 Claim Objections
Claim 27 is objected to because of the following informalities:  hydroxinated should be hydroxylated.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21, 24-28, 43, 45 54 and 55,  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Currently amended claim 21 now requires a photoinitiator and “optionally crosslinking agents in addition to the photoinitiator.”  Applicant’s specification, however, only provides for polymer binders that can be crosslinked with a photoinitiator or other crosslinking agent”; see page 27 lines 22-23.  The specification does not provide support for a photoinitiator and additional crosslinking agents.  As such, claim 21 and its dependent claims (24-28, 43, 45, 54 and 55) fail to comply with the written description requirement.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 24-28, 43, 45 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2009/0208719) in view of Yosomiya et al. (US 2010/0062189) or, alternatively, in view of Nakajima et al. (US 2005/0266235).
Regarding claim 21, Kang discloses an inorganic-organic hybrid composition wherein the ratio of the organic component to the inorganic component is 1:99 to 99:1 by mass, which is considered to disclose the inorganic component as 1 to 99 wt% of the solids of the composition, see abstract.  The organic component is composed of a monomer component containing a diol (meth)acrylate compound having a urethane bond or a polymer component obtained by the polymerization of the monomer component, see abstract.  The polymerization may be affected by use of a photopolymerization initiatior [0077 & 0078].  
The reference further discloses the inorganic component as fine particles with a particle size of 2 nm to 10 microns [0083-0086].  The particles can include aluminum nitride, which is considered to disclose dielectric particles [0102]; see Applicant’s specification page 7.  Additionally, the reference discloses that for applying the composition to a substrate, a solvent may be used [0113].  The amount of solvent may 
Additionally, the reference discloses that the composition may include viscosity adjustment agents and stabilizers [0110].
While the reference discloses the inorganic component as comprising nanoparticles with high-strength, the reference fails to disclose the particles are comprising diamond [0083-0086 and 0102].
Yosomiya discloses optical protective films excellent in optical properties such as small haze, excellent transparency and small birefringence and having good mechanical strength and heat resistance, see abstract.  The reference further discloses the film includes an abrasion resistance improver such as particles of diamond [0063].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the inorganic component of Kang to comprise diamond particles as a known material used in optical films for improving abrasion resistance; see Yosomiya [0063].  
  Alternatively, Nakajima discloses multi-layer coatings wherein the liquid composition for the coating includes inorganic particles such as diamond dust and the particles can have a particle size of 1 to 100 nm [0067-0068].  Additionally, the reference discloses the particles may provide enhanced mar and scratch resistance [0067].

Regarding claim 24, Kang discloses the solvent as hexane [0114]. 
Regarding claim 25, the reference discloses the monomer component may include other monomers that are copolymerizable with the compound such as epoxy-group containing polymers [0061-0062].
Regarding claim 26, when the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the organic component is 29.7 mass% based on the total composition, see above discussion.
Regarding claim 27, the reference discloses the solvent as non-aqueous [0114].  Additionally, the reference discloses that the inorganic component (particles) may be hybridized by means of a chemical bond, such as a hydrogen bond, to provide durability hen the composition [0081].  The hydrogen bond may be formed with a hydroxyl group on the surface of the inorganic component, which corresponds to a functionalized surface that is hydroxylated [0081-0084].
Regarding claim 28, the reference discloses the composition as having a cured film thickness of 30 nm to 1 mm [0116].  Although the reference does not specifically disclose the solution can be coated to form a coating with the claimed hardness and with a decrease in the value of total transmission of visible light expressed as a percent due to the transparent coating of no more than about 5, the composition disclosed by Kang is considered capable of forming a coating with the claimed properties given the 
Regarding claim 43, when the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the inorganic component is .3 mass% based on the total composition, see above discussion.
Regarding claim 45, when the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the inorganic component is .3 mass% based on the total composition, see above discussion.  Additionally, the reference discloses the composition as having a cured film thickness of 30 nm to 1 mm [0116].  Although the reference does not specifically disclose the solution can be coated to form a coating with a decrease in the value of total transmission of visible light expressed as a percent due to the transparent coating of no more than about 5, the composition disclosed by Kang is considered capable of forming a coating with the claimed properties given the similarities between the disclosed and claimed compositions, see above discussion and MPEP 2112.01 II.
Regarding claim 55, Kang discloses a catalyst (cross-linking agent) is present in an amount 0.001 to 50 parts by mass based on 100 parts by mass of (meth)acryloyloxyethyl isocyanate, which is considered to render obvious the claimed range [0051-0052]; see MPEP 2144.05 I.
Claims 46-53 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2009/0208719) in view of Yosomiya et al. (US 2010/0062189).
Regarding claim 46, Kang discloses an inorganic-organic hybrid composition wherein the ratio of the organic component to the inorganic component is 1:99 to 99:1 
The reference further discloses the inorganic component as fine particles with a particle size of 2 nm to 10 microns [0083-0086].  Additionally, the reference discloses that for applying the composition to a substrate, a solvent may be used [0113].  The amount of solvent may preferably be such that the total solid content of the composition is usually 30 to 90 mass% [0115].  When the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the inorganic component is .3 mass% based on the total composition.  Similarly, when the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the organic component is 29.7 mass% based on the total composition.
Additionally, the reference discloses that the composition may include viscosity adjustment agents and stabilizers [0110].
While the reference discloses the inorganic component as comprising nanoparticles with high-strength, the reference fails to disclose the particles are comprising diamond [0083-0086 and 0102].
Yosomiya discloses optical protective films excellent in optical properties such as small haze, excellent transparency and small birefringence and having good mechanical 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the inorganic component of Kang to comprise diamond particles as a known material used in optical films for improving abrasion resistance; see Yosomiya [0063].  
Kang discloses the composition as having a cured film thickness of 30 nm to 1 mm [0116].  Although Kang in view of Yosomiya does not specifically disclose the solution can be coated to form a coating with the claimed hardness and with a decrease in the value of total transmission of visible light expressed as a percent due to the transparent coating of no more than about 5, the composition disclosed by Kang in view of Yosomiya is considered capable of forming a coating with the claimed properties given the similarities between the disclosed and claimed compositions, see above discussion and MPEP 2112.01 II.
Regarding claim 47, Kang discloses the organic component is composed of a monomer component containing a diol (meth)acrylate compound having a urethane bond or a polymer component obtained by the polymerization of the monomer component, see abstract.  
Regarding claim 48, given the similar particle material, particle size and particle concentration between the claimed solution and the disclosed coating of Kang in view of Yosomiya, it is expected the disclosed particles will have the same effect on haze as the claimed particles.

Regarding claim 50, although the references do not specifically disclose the solution can be coated onto a sparse metal conductive having a pencil hardness of at least about 1 grade greater than the pencil hardness of the transparent coating without the filler, the composition disclosed by Kang in view of Yosomiya is considered capable of forming a coating with the claimed properties given the similarities between the disclosed and claimed compositions, see above discussion and MPEP 2112.01 II.
Regarding claim 51, Kang discloses the solvent as hexane [0114]. 
Regarding claim 52, when the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the organic component is 29.7 mass% based on the total composition; see above discussion.
Regarding claim 53, Kang discloses the solvent as non-aqueous [0114].
Regarding claim 57, Kang discloses a catalyst (cross-linking agent) is present in an amount 0.001 to 50 parts by mass based on 100 parts by mass of (meth)acryloyloxyethyl isocyanate, which is considered to render obvious the claimed range [0051-0052]; see MPEP 2144.05 I.
Claims 46-53 and 57 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2009/0208719) in view of Nakajima et al. (US 2005/0266235).
Regarding claim 46, Kang discloses an inorganic-organic hybrid composition wherein the ratio of the organic component to the inorganic component is 1:99 to 99:1 by mass, which is considered to disclose the inorganic component as 1 to 99 wt% of the solids of the composition, see abstract.  The organic component is composed of a monomer component containing a diol (meth)acrylate compound having a urethane bond or a polymer component obtained by the polymerization of the monomer component, see abstract.  The polymerization may be affected by use of a photopolymerization initiatior [0077 & 0078].  
The reference further discloses the inorganic component as fine particles with a particle size of 2 nm to 10 microns [0083-0086].  Additionally, the reference discloses that for applying the composition to a substrate, a solvent may be used [0113].  The amount of solvent may preferably be such that the total solid content of the composition is usually 30 to 90 mass% [0115].  When the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the inorganic component is .3 mass% based on the total composition.  Similarly, when the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the organic component is 29.7 mass% based on the total composition.
Additionally, the reference discloses that the composition may include viscosity adjustment agents and stabilizers [0110].

Nakajima discloses multi-layer coatings wherein the liquid composition for the coating includes inorganic particles such as diamond dust and the particles can have a particle size of 1 to 100 nm [0067-0068].  Additionally, the reference discloses the particles may provide enhanced mar and scratch resistance [0067].
It would have been obvious to one of ordinary skill in the art for the inorganic component of Kang to comprise diamond nanoparticles in order to provide enhanced mar and scratch resistance; see Nakajima [0067].
Kang discloses the composition as having a cured film thickness of 30 nm to 1 mm [0116].  Although Kang in view of Nakajima does not specifically disclose the solution can be coated to form a coating with the claimed hardness and with a decrease in the value of total transmission of visible light expressed as a percent due to the transparent coating of no more than about 5, the composition disclosed by Kang in view of Nakajima is considered capable of forming a coating with the claimed properties given the similarities between the disclosed and claimed compositions, see above discussion and MPEP 2112.01 II.
Regarding claim 47, Kang discloses the organic component is composed of a monomer component containing a diol (meth)acrylate compound having a urethane bond or a polymer component obtained by the polymerization of the monomer component, see abstract.  

Regarding claim 49, Kang discloses the ratio of the organic component to the inorganic component is 1:99 to 99:1 by mass, which is considered to disclose the inorganic component (nanoparticles) as 1 to 99 wt% of the solids of the composition, see abstract.  Additionally, the reference discloses the amount of solvent may preferably be such that the total solid content of the composition is usually 30 to 90 mass% [0115].  When the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the inorganic component is .3 mass% based on the total composition.
Regarding claim 50, although the references do not specifically disclose the solution can be coated onto a sparse metal conductive having a pencil hardness of at least about 1 grade greater than the pencil hardness of the transparent coating without the filler, the composition disclosed by Kang in view of Nakajima is considered capable of forming a coating with the claimed properties given the similarities between the disclosed and claimed compositions, see above discussion and MPEP 2112.01 II.
Regarding claim 51, Kang discloses the solvent as water, hexane and ethanol [0114]. 
Regarding claim 52, when the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the organic component is 29.7 mass% based on the total composition; see above discussion.
Regarding claim 53, Kang discloses the solvent as non-aqueous [0114].
.
Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2009/0208719) in view of Yosomiya et al. (US 2010/0062189) or, alternatively, in view of Nakajima et al. (US 2005/0266235) as applied to claim 21 above, and further in view of Bier et al. (US 2003/0194561).
Kang in view of Yosomiya or of Nakajima discloses the solution of claim 21.
None of the references, however, disclose the solution as comprising from about 0.01 weight percent to about 1 weight percent wetting agent.
Bier discloses a scratch resistant optical coating wherein the coating comprises 0.1 to 35 wt% surfactant (wetting agent) relative to the coating composition, see abstract and [0203].  Additionally, the reference discloses the surfactant can be used to obtain a long-term anti-fogging effect [0202].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the coating of Kang to further comprise 0.1 to 35 wt% surfactant in order to provide a long-term anti-fogging effect.
Claim 56 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2009/0208719) in view of Yosomiya et al. (US 2010/0062189) or, alternatively, in view of Nakajima et al. (US 2005/0266235) as applied to claim 46 above, and further in view of Bier et al. (US 2003/0194561).
Kang in view of Yosomiya or of Nakajima discloses the solution of claim 46.

Bier discloses a scratch resistant optical coating wherein the coating comprises 0.1 to 35 wt% surfactant (wetting agent) relative to the coating composition, see abstract and [0203].  Additionally, the reference discloses the surfactant can be used to obtain a long-term anti-fogging effect [0202].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the coating of Kang to further comprise 0.1 to 35 wt% surfactant in order to provide a long-term anti-fogging effect.
Claims 58-62 are rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2009/0208719) in view of Yosomiya et al. (US 2010/0062189) or Nakajima et al. (US 2005/0266235), and in further view of Myllymaki et al. (WO 2014/174150).
Regarding claim 58, Kang discloses an inorganic-organic hybrid composition wherein the ratio of the organic component to the inorganic component is 1:99 to 99:1 by mass, which is considered to disclose the inorganic component as 1 to 99 wt% of the solids of the composition, see abstract.  The organic component is composed of a monomer component containing a diol (meth)acrylate compound having a urethane bond or a polymer component obtained by the polymerization of the monomer component, see abstract.  The polymerization may be affected by use of a photopolymerization initiatior [0077 & 0078].  
The reference further discloses the inorganic component as fine particles with a particle size of 2 nm to 10 microns [0083-0086].  The particles can include aluminum 
Additionally, the reference discloses that the composition may include viscosity adjustment agents and stabilizers [0110].
While the reference discloses the inorganic component as comprising nanoparticles with high-strength, the reference fails to disclose the particles are comprising diamond [0083-0086 and 0102].
Yosomiya discloses optical protective films excellent in optical properties such as small haze, excellent transparency and small birefringence and having good mechanical strength and heat resistance, see abstract.  The reference further discloses the film includes an abrasion resistance improver such as particles of diamond [0063].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the inorganic component of Kang to comprise diamond particles as a known material used in optical films for improving abrasion resistance; see Yosomiya [0063].  
  Alternatively, Nakajima discloses multi-layer coatings wherein the liquid composition for the coating includes inorganic particles such as diamond dust and the particles can have a particle size of 1 to 100 nm [0067-0068].  Additionally, the 
It would have been obvious to one of ordinary skill in the art for the inorganic component of Kang to comprise diamond nanoparticles in order to provide enhanced mar and scratch resistance; see Nakajima [0067].
None of the references, however, discloses the diamond particles as functionalized.
Myllymaki discloses the agglomeration of nanodiamond materials is making their cost efficient use impossible in most applications, see page 3.  Agglomeration is making it impossible to use nanodiamonds in applications wherein the product optical properties have to be retained, see page 2.  The reference further discloses cost efficient and technologically optimized usage of nanodiamond materials can only be achieved if the nanodiamonds are substantially mono-functionalized, see page 3.  The substantial mono-functionalized should also accomplish the production of single digit nanodiamond dispersions (dispersions wherein nanodiamonds are essentially in their primary particle, agglomerate free form), see page 3.  Additionally, the reference discloses typical functionalized nanodiamonds are carboxylated nanodiamonds, hydroxylated nanodiamonds and hydrogenated nanodiamonds, see page 4.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the diamond particle of Yosomiya (or Nakajima) to be functionalized as disclosed in Myllymaki in order to prevent agglomeration of the diamond material, which prevents cost efficient use and affects optical properties.

Regarding claim 60, when the solid content is 30 mass%, and the amount of organic to inorganic component is 99:1, the organic component is 29.7 mass% based on the total composition, see above discussion.
Regarding claim 61, the reference discloses the solvent as non-aqueous [0114].
Regarding claim 62, the reference discloses the composition as having a cured film thickness of 30 nm to 1 mm [0116].  Although the reference does not specifically disclose the solution can be coated to form a coating with the claimed hardness and with a decrease in the value of total transmission of visible light expressed as a percent due to the transparent coating of no more than about 5, the composition disclosed by Kang is considered capable of forming a coating with the claimed properties given the similarities between the disclosed and claimed compositions, see above discussion and MPEP 2112.01 II.
Claim 63 is rejected under 35 U.S.C. 103 as being unpatentable over Kang et al. (US 2009/0208719) in view of Yosomiya et al. (US 2010/0062189) or alternatively, in view of Nakajima et al. (US 2005/0266235), and Myllymaki et al. (WO 2014/174150) as applied to claim 58 above, and further in view of Bier et al. (US 2003/0194561).
Kang in view of Yosomiya (or of Nakajima) and Myllymaki discloses the solution of claim 58.

Bier discloses a scratch resistant optical coating wherein the coating comprises 0.1 to 35 wt% surfactant (wetting agent) relative to the coating composition, see abstract and [0203].  Additionally, the reference discloses the coating can be used to obtain a long-term anti-fogging effect [0202].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the coating of Kang to further comprise 0.1 to 35 wt% surfactant in order to provide a long-term anti-fogging effect.
Response to Arguments
Applicant's arguments filed February 7, 2020 have been fully considered but they are not persuasive.  
Applicant incorporates the arguments presented in the Amendment dated September 17, 2019.  No additional arguments are presented in Applicant’s February 7th response.  For the reasons stated previously, Examiner maintains the position that the rejections under 35 U.S.C. 103 are proper.  Applicant’s previous arguments and Examiner’s response to the September 17th response are restated in the following paragraphs.
Regarding the rejection over Kang and Yosimaya, Applicant incorporates their arguments from the Amendment dated April 2, 2019.  According to Applicant, the teachings of the references do not support the combination and the combined teachings of the references do not teach the claimed nanodiamonds incorporated into a polymer 
As discussed above and previously, it would have been obvious to one of ordinary skill in the art at the time of the invention for the inorganic component of Kang to comprise diamond particles as a known material used in optical films for improving abrasion resistance; see Yosomiya [0063].  Additionally, for the reasons discussed above and previously, the combination of references does in fact render obvious the claimed invention.  Note that Applicant has not currently presented arguments as to why the combinations fails to render obvious the claimed invention.
Regarding the rejection over Kang and Nakajima, Applicant maintains the positions that the references do not render claim 46 obvious.  According to Applicant, the references do not suggest their combination as suggested in the rejection and do not provide a reasonable expectation of success since the claimed features are not inherent.  As such, Applicant requests the withdrawal of the rejection.  Examiner respectfully disagrees.
As discussed above and previously, it would have been obvious to one of ordinary skill in the art for the inorganic component of Kang to comprise diamond nanoparticles in order to provide enhanced mar and scratch resistance; see Nakajima [0067].  Further, given both the claimed and the disclosed composition include the same solvent, the same particle material, size and amount and the same binder and binder concentration, the compositions are considered to be substantially identical and a prima facie case of obviousness has been established, see above discussion and MPEP 2112.01 II.  As such, the rejections under 35 U.S.C. 103 are respectfully maintained.

Regarding the rejection over Kang and Yosomiya/Nakajima and further in view of Myllymaki, Applicant argues that Myllymaki does not make up for the deficiencies of the other cited references.  As discussed above and previously, however, Kang and Yosomiya/Nakajima are not considered deficient.  As such, Examiner respectfully maintains the rejection under 35 U.S.C. 103.
Lastly, regarding the rejection over Kang and Yosomiya/Nakajima and further in view of Myllymaki and Bier, Applicant argues that Bier does not cure the deficiencies of the other references.  As discussed above and previously, however, Kang and Yosomiya/Nakajima and further in view of Myllymaki are not considered deficient.  As such, Examiner respectfully maintains the rejection under 35 U.S.C. 103.
For the reasons discussed above and previously, the rejections under 35 U.S.C. 103 are respectfully maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA A AUER/Primary Examiner, Art Unit 1783